Title: To George Washington from Oliver Wolcott, Jr., 10 June 1796
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Treasury Department June 10th 1796
        
        The Secretary of the Treasury has the honour most respectfully to represent to the President of the United States;
        That by an Act entitled “An act making further provision for the expenses attending the intercourse of the United States with foreign Nations, and to continue in force the Act entitled ‘an act providing the means of intercourse between the United States & foreign nations,[’]” passed on the 30th of May 1796, The President of the United States is empowered to borrow a sum not exceeding Three hundred & twenty four thousand five hundred & thirty nine dollars and six Cents at an interest not exceeding six per centum pr annum, reimbursable at the pleasure of the United States; & it is made lawful for the Bank of the United States to lend the same.
        That by another Act entitled, “an act making appropriations for the support of the military & naval Establishments for the year one thousand seven hundred & ninety six,” passed the first of June 1796, the President of the United States is empowered to borrow of the Bank of the United States which is authorised to lend the same, or of any body or bodies politic, person or persons, any sum or sums not exceeding in the whole, six hundred and fifty thousand Dollars at an interest not exceeding six prCent.
        
        The Secretary begs leave further to represent that as the product of the ordinary revenue will be inadequate to the demands for the current service, he therefore requests the permission of the President to borrow the several sums specified in the said acts, and he accordingly transmits two forms of Powers for that purpose. All which is most respectfully submitted.
        
          Olivr Wolcott JrSecy of the Treasy
        
      